DETAILED ACTION

Information Disclosure Statement
The references cited within the IDS document submitted on March 16, 2022 have been considered.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0055, line 1: change “semi-conductive” to - - semiconductive - -   
In paragraph 0056, line 1: change “semi-conductive” to - - semiconductive - -   
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informality:
In line 10, change “semi-conductive” to - - semiconductive - -   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4, 6, and 7 recite specific barrier layer materials which are cited in independent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0158836 A1, hereinafter ‘Kim’).
As to claim 1, Kim teaches a semiconductor device (see figure 42) which comprises: 
a semiconductor substrate (100); 
a first channel region (110 or 210) over the semiconductor substrate; 
a second channel region (310 or 410) over the first channel region; 
gate dielectric layers (130 or 230) surrounding the first channel region and the second channel region; 
work function metal layers (122 or 222) surrounding the gate dielectric layers; and 
barrier layers (124 or 224) surrounding the work function metal layers, wherein a first barrier layer surrounding the first channel region is merged with a second barrier layer surrounding the second channel region, wherein the barrier layers comprise a material selected from silicon, silicon oxide, tantalum nitride, tungsten nitride, and tungsten carbonitride.  (See also paragraphs 0139, 0142, 0151, and 0153).  

As to claims 2, 3, 4, 5, and 8, Kim teaches n-type and p-type work function layers (122 or 222), in paragraphs 0139 and 0151.  Kim also specifically teaches a work function metal layer of titanium nitride (TiN) and titanium aluminum carbide (TiAlC).  Kim also teaches a barrier layer of silicon (i.e. poly-Si).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 3 above, and further in view of Kim et al. (US 10,211,322 B1, hereinafter ‘Kim-322’).
As to claim 6, Kim teaches barrier layers of “tungsten (W), aluminum (Al), copper (Cu), cobalt (Co), titanium (Ti), tantalum (Ta), nickel (Ni), platinum (Pt), nickel-platinum (Ni—Pt), poly-Si, SiGe or a metal alloy.” (see paragraph 0142).  Kim does not specifically teach a barrier layer comprising tantalum nitride.
However, Kim-322 teaches, in a related and analogous device/structure, a barrier layer (121) comprising a variety of materials, including tantalum nitride (see figure 3; see column 3, lines 40 et seq).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teachings of Kim with the material choices as taught by Kim-322, so as to achieve a structured device with an appropriate conductive material, the choice of material utilized for the device would be obvious to the skilled artisan depending on material availability, ease of use, cost, and desired end-product performance characteristics.

As to claim 7, Kim teaches a barrier layer of silicon (i.e. poly-Si), as noted above for claim 6.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim-322.
As to claim 21, Kim teaches a semiconductor device (see figures 40-44), which comprises:
a first channel region (110) over a semiconductor substrate (100); 
a gate dielectric layer (130) surrounding the first channel region; 
a first work function metal layer (122) over the gate dielectric layer; 
a first barrier layer (124) over the first work function metal layer, 
wherein the first barrier layer (124), the first work function metal layer (122), and the gate dielectric layer (130) fill a space between the semiconductor substrate (100) and the first channel region (110) - see figure 42, 
wherein the first barrier layer (124) comprises a material selected from tantalum nitride, tungsten nitride, or tungsten carbonitride; and 
a fill material (190) over the first barrier layer.
Kim does not specifically teach the barrier layer comprising a material selected from tantalum nitride, tungsten nitride, or tungsten carbonitride.
However, Kim-322 teaches, in a related and analogous device/structure, a barrier layer (121) comprising a variety of materials, including tantalum nitride (see figure 3; see column 3, lines 40 et seq).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teachings of Kim with the material choices as taught by Kim-322, so as to achieve a structured device with an appropriate conductive material, the choice of material utilized for the device would be obvious to the skilled artisan depending on material availability, ease of use, cost, and desired end-product performance characteristics.
It is also noted that Kim teaches the following barrier materials (in paragraph 0142): “tungsten (W), aluminum (Al), copper (Cu), cobalt (Co), titanium (Ti), tantalum (Ta), nickel (Ni), platinum (Pt), nickel-platinum (Ni—Pt), poly-Si, SiGe or a metal alloy.”
Kim-322 teaches the following barrier materials (in column 3): “polysilicon doped with an impurity or a metal such as nickel (Ni), tungsten (W), titanium (Ti), or tantalum (Ta), and may include a conductive material such as titanium nitride (TiN), tantalum nitride (TaN), titanium carbide (TiC), tantalum carbide (TaC)”.

As to claim 22, Kim teaches the first work function metal (122) layer comprises titanium nitride (see paragraph 0139), and Kim-322 teaches the first barrier layer comprises tantalum nitride (as already discussed above for claim 21).  

As to claim 23, Kim teaches a second channel region (210) over a second region of the semiconductor substrate (100), wherein the first channel region (110) is over a first region of the semiconductor substrate (100), 
wherein the gate TSMP20192983USooPage 5 of 10dielectric layer (230) surrounds the second channel region (210); and 
a second work function metal layer (222) over the gate dielectric layer (230) in the second region, the second work function metal layer comprising a second material different from a first material of the first work function metal layer (see figure 42; see paragraphs 0154-0155).

As to claim 24, Kim teaches a second barrier layer (224) over the second work function metal layer (222), the second barrier layer comprising a fourth material different from a third material the first barrier layer (see figure 42; see paragraphs 0154-0155).  

As to claim 25, Kim teaches the fill material (190) further extends over the second barrier layer (224) - see figure 41.
  
As to claim 26, Kim teaches a second barrier layer (224) over the second work function metal layer (222), wherein the first barrier layer (124) and the second barrier layer (224) comprise a third material (see figure 42; see paragraphs 0154-0155).

Allowable Subject Matter
Claims 15-20 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding a semiconductor device, particularly characterized by having:
a semiconductor substrate; 
a work function metal layer surrounding the gate dielectric layer, wherein a thickness of the work function metal layer in a direction perpendicular to a major surface of the semiconductor substrate is equal to a thickness of the work function metal layer in a direction parallel to the major surface of the semiconductor substrate; and 
a barrier layer surrounding the work function metal layer, wherein the barrier layer comprises a semiconductive or non-conductive material, as recited within claim 15.  Claims 16-20 depend from claim 15.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812